INGERSOLL, J.:
Epitomized Opinion.
The above defendant, Bing Co., sold and delivered to a Mrs. Savage, certain merchandise, and the above plaintiff, Sawyer, signed a guarantee reading, “I herewith guarantee all payments on the account of Mrs. K. L. Savage, to extent of $300.” Payments were made on the account reducing the balance to $489. Bing sold the goods and realized $300 from the sale, then sued Sawyer for it. Sawyer demurred, alleging that the claim did not constitute a cause of action. The court below overruled the demurrer. In the course of the action the case reached the Appellate Court on the Question of overruling the demurrer. The Court of Appeals held:
1. The -guarantee means that Sawyer simply guaranteed the account to the extent .of $300, and not a balance o.f $300 on the account, after deducting payments, unless Sawyer knew at • the time of signing the- guarantee, of- the amount of Credit extended to Mrs. Savage. There being no allegations to the effect that Sawyer had such knowledge, the demurrer should have been sustained. Judgment of court below reversed and cause remanded.